DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.  Claims 1-19 and 21 are presented for examination.    

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gim, Han on 9/24/2021.

The application is amended as follows:

The claims are amended as follows:



Claim 6.	(Currently Amended) A computer-implemented method, comprising:
selecting one or more messages in a conversation thread; 
identifying a first individual message, of the one or more messages, that specifies at least one of: an action or a query;
identifying a second individual message, of the one or more messages, that is indicative of at least one of: the action having been performed, or an answer having been provided to the query;
assigning a first score to the first individual message and a second score to the second individual message;
determining an average value that is based at least on part on the first score and the second score;
designating, based on the average value, the conversation thread as being converged to indicate that: the action has been performed, or the query has been answered; and
causing a user interface to be presented indicating that the conversation thread is designated as converged, wherein the conversation is designated as being converged based on the average value being less than a predefined value.




Claim 9.	(Currently Amended) A computing device, comprising:
a processor; and

receive, at a messaging system, a first message that specifies at least one of: an action, or a query;
identify a conversation thread associated with the first message;
identify, at the messaging system, a second message that is indicative of at least one of: the action having been performed, or an answer having been provided to the query;
assign at least one score to and at least one score to the second message that is indicative of at least one of the action having been performed or the answer having been provided to the query;
determine if the conversation thread is converged or non-converged based, at least in part, on a comparison of a predefined value to an average of the s assigned to the first and second messages;
store data indicating whether the conversation thread is converged or non-converged; and
cause a user interface to be presented at a client computing device, the user interface indicating whether the conversation thread is converged or non-converged.
Claim 13. 	(Currently Amended) A computing device, comprising:
a processor; and
a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the computing device to:
receive, at a messaging system, a first message that specifies at least one of: an action, or a query;
identify a conversation thread associated with the first message;
identify, at the messaging system, a second message that is indicative of at least one of: the action having been performed, or an answer having been provided to the query;
assign at least one score to the first message that specifies at least one of the action or the query, and at least one score to the second message that is indicative of at least one of the actions having been performed or the answer having been provided to the query;
determine if the conversation thread is converged or non-converged based, based at least in part, on a comparison of a predefined value to an average of the scores assigned to the first and second messages;
store data indicating whether the conversation thread is converged or non-converged; and
cause a user interface to be presented at a client computing device, the user interface indicating whether the conversation thread is converged or non-converged, the predefined value.



Claim 14. 	(Currently Amended) The computing device of claim 9, wherein the assigned scores 



Claim 16.	(Currently Amended) A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a processor, cause a computing device to:
identify one or more most recent messages in a conversation thread, wherein the one or more most recent messages include at least:
a first message that specifies an action or a query, and 
a second message that indicates that the action has been performed or that the query has been answered;
assign scores to the first message that specifies the action or the query, and the second message that indicates that the action has been performed or that the query has been answered 
determine that the conversation thread is converged based, at least in part, on an average value that is based at least in part on the scores that are assigned to the first message that specifies the action or the query, and the second message that indicates that the action has been performed or that the query has been answered 
cause a user interface to be presented indicating that the conversation thread is converged.


Claim 17.	(Currently Amended) The computer-readable storage medium of claim 16, wherein the identifying the one or more most recent messages in the conversation thread that specify the action or the query comprises identifying a number of the one or more most recent messages in the conversation thread that specify the action or the query, the number of identified messages being selected based upon a total number of messages in the conversation thread.



Allowable Subject Matter
Claims 1-19 and 21 are allowed.



Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to reasonably disclose, suggest, or teach the combination of features as claimed and arranged in at least claim 1 by the applicant.   Specifically, the prior art of record does not disclose assigning a first score to the first individual message and a second score to the second individual message; determining an average value that is based at least on part on the first score and the second 
	Further, Applicant’s arguments, see Applicant’s Remarks, filed 3/1/2021, with respect to the above recited limitations have been fully considered and are persuasive.  Therefore, claim 1 is allowed.
Claim 6 is allowed because the prior art of record does not disclose “determining an average value that is based at least on part on the first score and the second score; designating, based on the average value, the conversation thread as being converged to indicate that: the action has been performed, or the query has been answered; and
causing a user interface to be presented indicating that the conversation thread is designated as converged, wherein the conversation is designated as being converged based on the average value being less than a predefined value.”
Claim 9 is allowed because the prior art of record does not disclose “assign at least one score to the first message, that specifies at least one of the action or the query, and at least one score to the second message that is indicative of at least one of the action having been performed or the answer having been provided to the query; determine if the conversation thread is converged or non-converged based, at least in part, on a comparison of a predefined value to an average of the 
Claim 13 is allowed because the prior art of record does not disclose “assign at least one score to the first message that specifies at least one of the action or the query, and at least one score to the second message that is indicative of at least one of the 
Claim 16 is allowed because the prior art of record does not disclose “assign scores to the first message that specifies the action or the query, and the second message that indicates that the action has been performed or that the query has been answered; determine that the conversation thread is converged based, at least in part, on an average value that is based at least in part on the scores that are assigned to the first message that specifies the action or the query, and the second message that indicates that the action has been performed or that the query has been answered[.]”
The remaining claims are allowed because of their dependencies.



The following references are considered, but do not disclose, whether considered in combination with the prior art of record or individually, the above recited limitations of claim 1, 6, 9, 13 or 16:
Fox (US Publication No. 20200374258 A1) – FIG. 5 and [0064]-[0071] disclose assigning a score to each message in a thread.
Petrucci (US Publication No 20170249368 A1) - [0055] discloses having the quantitative values averages of multiple message provided to indicate competencies associated with the queries for which message providers provide feedback.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiwei Y. Stiltner/
Examiner, Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451